PER Cuexam.
The defendant asserts no error except that the Judge’s charge is not sufficient with regard to defendant's right of self-defense, both real and apparent.
An examination of the charge shows that it is carefully and completely worded in excellent form and is in almost identical words with those approved in S. v. Anderson, 230 N.C. 54 (56), 51 S.E. 2d 895, and S. v. Fletcher, 268 N.C. 140, 150 S.E. 2d 54.
Whatever the shortcomings or derelictions of his son-in-law the defendant should let the courts adjudicate them. When he attempted to usurp their functions with his knife he was clearly in the wrong.
No error.